                                                                                 E-FILED
                                              Wednesday, 19 December, 2018 01:57:25 PM
                                                            Clerk, U.S. District Court, ILCD

              IN THE UNITED STATES DISTRICT COURT
              FOR THE CENTRAL DISTRICT OF ILLINOIS
                      SPRINGFIELD DIVISION


MAO-MSO RECOVERY II, LLC,     )
a Delaware entity;            )
MSP RECOVERY, LLC,            )
a Florida entity;             )
MSPA CLAIMS 1, LLC,           )
a Florida entity; and         )
MSP RECOVERY CLAIMS,          )
SERIES LLC, a Delaware entity,)
                              )
         Plaintiffs,          )
                              )
    v.                        )        No. 17-cv-1537
                              )
STATE FARM MUTUAL             )
AUTOMOBILE INSURANCE          )
COMPANY, an Illinois Company, )
                              )
         Defendant.           )


                                 OPINION

TOM SCHANZLE-HASKINS, U.S. MAGISTRATE JUDGE:

     This matter comes before the Court on Plaintiffs’ Motion to Quash or

Modify Third Party Subpoenas (d/e 95) (Motion 95) and Defendant State

Farm’s Motion to Compel Responses to Discovery Request (d/e 97)

(Motion 97). For the reasons set forth below, Motion 95 is ALLOWED in

part and Motion 97 is ALLOWED.



                              Page 1 of 20
                               BACKGROUND

      Plaintiffs MAO-MSO Recovery II, LLC; MSP Recovery, LLC; MSPA

Claims 1, LLC; and MSP Recovery Claims, Series LLC are assignees of

claims for reimbursement from “Medicare Advantage Organizations

(“MAOs”), first-tier entities, and downstream entities (the “Assignors”) that

offer or manage Medicare Advantage (“MA”) plans for Part C Medicare

Beneficiaries.” Second Amended Complaint (d/e 63) ¶ 1. Defendant State

Farm Automobile Insurance Company (State Farm) is an insurance

company that provides no-fault casualty insurance to its insureds (Casualty

Insurer). Casualty Policies sometimes include coverage for medical

expenses incurred as a result of a covered loss (Casualty Insurance

Medical Coverage). Pursuant to federal law, Casualty Insurance Medical

Coverage is primarily liable for covered medical expenses and Medicare

coverage is secondary, including coverage by Medicare Advantage

Organizations. See 42 U.S.C. § 1395y(b)(2).

      Medicare and Medicare Advantage Organizations may make

conditional payments to cover medical expenses, but the Casualty Insurer,

such as State Farm, must reimburse the conditional payments pursuant to

the terms set forth in the applicable statutes and regulations. See Fanning




                                Page 2 of 20
v. United States, 346 F.3d 386, 389 (3rd Cir. 2003). See Second Amended

Complaint ¶¶ 1-9, 92-93.

      Plaintiffs allege “first-tier entities” and “downstream entities” may

bring actions to recover reimbursements for conditional payments. A “first-

tier entity” is an organization that contracts directly with a Medicare

Advantage Organization to administer Medical Advantage Plans. A

“downstream entity” is a subcontractor or similar-type entity that

participates in the administration of Medicare Advantage Plans but does

not contract directly with the Medicare Advantage Organization. First-tier

entities and downstream entities include Management Service

Organizations (sometimes called “MSOs”), and Independent Physician

Associations (sometimes called “IPAs”). The Plaintiffs allege that they are

Medicare Service Organizations Second Amended Complaint ¶¶ 90-93.

      The Plaintiffs, as assignees of Medical Advantage Organization

claims for reimbursement of conditional payments (either directly and

through first-tier or downstream entities), seek to bring a nationwide class

action against State Farm for unpaid reimbursements due for conditional

payments of all Medicare Advantage Organizations, first-tier entities, and

their assignees. The Plaintiffs seek to be the class representative of this




                                 Page 3 of 20
nationwide class action. See Second Amended Complaint ¶¶ 10-12. The

alleged class is:

      All Medicare Advantage Organizations, First Tier Entities, or
      their assignees, that provide benefits under Medicare Part C, in
      the United States of America and its territories, who made
      payments for a Medicare beneficiary’s medical items and
      services within the last six years from the filing of the complaint
      where Defendant:

      (1) is the primary payer by virtue of having a contractual
          obligation to pay for the items and services that are required
          to be covered by the policy of insurance of the same
          Medicare Beneficiaries that are also covered by an MA plan;

      (2) failed to pay for the items and services or otherwise failed to
          reimburse Medicare Advantage Organizations, First Tier
          Entities, or their assignees for the items and services that
          were provided for medical items and services related to the
          claims on behalf of the Medicare Beneficiaries;

      This class definition excludes (a) Defendant, their officers,
      directors, management, employees, subsidiaries, and affiliates;
      and (b) any judges or justices involved in this action and any
      members of their immediate families.

Second Amended Complaint ¶ 94. The example assignment documents

attached to the Second Amended Complaint state that the Assignors will

receive 50% of the net proceeds that the Plaintiffs recover. See e.g.,

Second Amended Complaint, Exhibit I, Recovery Agreement between

SummaCare and Plaintiffs dated May 12, 2017, § 2.2.

      The Plaintiffs allege two individuals as exemplar claims for

reimbursement. Both exemplar claims involved injuries to a State Farm
                                 Page 4 of 20
insured with Casualty Insurance Medical Coverage. The two individuals

are identified as O.D. and C.S. O.D. was enrolled in a Medicare Advantage

Program managed by Florida Healthcare Plus, Inc. O.D. was injured in an

automobile accident covered by the State Farm’s Casualty Insurance

Medical Coverage. Florida Healthcare Plus, Inc., paid O.D.’s medical

expenses of $11,060.58 for treatment of his injuries from the accident.

Florida Healthcare Plus, Inc. assigned its claims for reimbursement of

conditional payments to Plaintiff MSPA Claims 1, LLC. Plaintiffs allege that

State Farm under its Casualty Policy “is required to pay Plaintiff up to the

limits of its policy times two as double damages the maximum policy limits

to cover all or as much of the $11,060.58 amount for all accident-related

expenses.” Second Amended Complaint, ¶ 20.

      Similarly, C.S. was injured in an automobile accident. Plaintiffs allege

C.S. was covered by State Farm Casualty Policy Medical Coverage. C.S.

was also enrolled in Medicare Advantage coverage managed by

SummaCare Inc. (SummaCare). SummaCare conditionally paid

$13,046.03 of C.S.’s medical expenses. SummaCare assigned its claims

for reimbursement of conditional payments to Plaintiffs. Plaintiffs allege

that, “Defendant is required to pay Plaintiff up to the limits of its policy times

two as double damages the maximum policy limits for all or as much of the

                                  Page 5 of 20
$13,046.03 amount for all accident-related expenses.” Second Amended

Complaint ¶ 32.

        The parties are currently conducting discovery on the issue of class

certification. See Minute Entry entered August 31, 2018 (d/e 91) (adopting

Defendant’s proposed Discovery Plan (d/e 90).1

        On September 14, 2018, State Farm served Plaintiffs with

interrogatories and requests for production of documents. On October 16,

2018, counsel for State Farm contacted Plaintiffs’ counsel by email

because Plaintiffs had not responded to State Farm’s discovery requests.

Counsel for Plaintiffs responded by email stating that he thought State

Farm’s discovery requests were premature and asking for an additional 21

days. State Farm’s counsel responded by asking why Plaintiffs’ counsel

believed the discovery requests were premature. Plaintiffs’ counsel did not

respond. See Motion 97, at 2-3 and Exhibit C, Email string between

attorneys for the Parties.

        On October 29, 2018, State Farm issued four Subpoenas

(Subpoenas) that are the subject of this Motion. Plaintiffs’ Memorandum of

Law in Support of their Motion to Quash or Modify Third Party Subpoenas




1
 State Farm has moved to extend fact discovery on class certification issues. State Farm’s Motion for
Extension of Time (d/e 100). That motion is pending.
                                           Page 6 of 20
(d/e 96) (Plaintiffs’ Memorandum), Exhibit A, Notice of Intent to Serve

Subpoenas and copies of the Subpoenas. State Farm issued a Subpoena

to the Florida Department of Financial Services, as the receiver for Florida

Healthcare Plus, Inc (Receiver). The Subpoena seeks production of 27

categories of documents related to the following topics: (1) Florida

Healthcare Plus, Inc.’s relationship with: Centers for Medicare and

Medicaid Services; the Plaintiffs; O.D., including all payments and related

documents for claims for O.D. from 2013 through 2015, inclusive; first-tier

and downstream entities; (2) Florida Healthcare Plus, Inc.’s internal

procedures for evaluating and paying claims; (3) documents related to

claims for reimbursements from insurers or others that may be liable to

reimburse conditional payments; and (4) documents related to any audit of

the systems and methodologies of the Plaintiffs, including but not limited to

the audit referenced in the order approving a Settlement Agreement

(Settlement Agreement) between the Receiver and La Ley Recovery

Systems, Inc. in In re: The Receivership of Florida Healthcare Plus, Inc.,

Leon County, Florida Circuit Court Case No. 2014 CA 2762 entered June

14, 2016, and attached as an exhibit to the Second Amended Complaint.

State Farm issued a Subpoena to SummaCare, Inc. This Subpoena seeks

26 categories of documents similar to the Subpoena issued to Florida

                                Page 7 of 20
Department of Financial Services, except that certain requests related to

C.S. rather than O.D., and this Subpoena did not refer to the Settlement

Agreement.

      State Farm issued a Subpoena to RD Legal Finance, LLC (RD). RD

is one of two members of Plaintiff MAO-MSO Recovery II, LLC. This

Subpoena seeks production of documents related to RD’s relationship with

the Plaintiffs, including documentation of ownership or other interest,

communications, and documents exchanged with the Plaintiffs. The

Subpoena also seeks governing documents of RD and the identity of the

members of RD and the percentage ownership interest of each member.

State Farm issued a Subpoena to VSP MSP Recovery Partners, LLC

(VSP). VSP is the sole member of Plaintiff MSP Recovery Claims, Series

LLC. This Subpoena seeks documents similar to the documents sought

from RD.

      On November 7, 2018, State Farm’s counsel again emailed Plaintiffs’

counsel to ask for Plaintiffs’ discovery response. Plaintiffs had not yet

responded to State Farm’s discovery requests. State Farm’s counsel stated

that he sent this email as a good faith effort to meet and confer to resolve

this dispute. Plaintiffs’ counsel did not respond. See Motion 97, at 2-3, and

Exhibit C, Email string between attorneys for the Parties.

                                Page 8 of 20
      On November 13, 2018, Plaintiffs filed Motion 95. Plaintiffs ask the

Court to quash all four Subpoenas described above. State Farm opposes

this Motion.

      On November 15, 2018, State Farm filed Motion 97. Plaintiffs oppose

this motion. Plaintiffs’ counsel states that Plaintiffs have now provided

written responses to State Farm’s interrogatories and have begun a rolling

document production. Plaintiffs state that they await the Court’s entry of an

ESI protocol order. Plaintiff’s Response in Opposition to Defendant’s

Motion to Compel Responses to Discovery Requests (d/e 102), at 5.

                                   ANALYSIS

MOTION 95 TO QUASH SUBPOENAS

      As an initial matter, State Farm challenges whether Plaintiffs have

standing to challenge the Subpoenas. Normally, a party lacks standing to

move to quash a subpoena directed at third parties unless the party had a

claim of privilege attached to the information sought or unless the

production implicates a party’s privacy interests. Jump v. Montgomery Cty,

2015 WL 4530522, at *1 (C.D. Ill. July 27, 2015). The Subpoenas may

raise concerns about privilege because State Farm defines the term “MSP

Entities” to include Plaintiffs and their attorneys. It is possible, given that

definition, the Subpoenas may seek documents over which Plaintiffs may

                                  Page 9 of 20
claim an attorney client or attorney work product privilege. This is

particularly true in the case of RD and VSP. They are owners of a Plaintiff

and so could easily have possession of privileged documents. In light of

that possibility, the Court concludes that Plaintiffs have standing to move to

quash the Subpoenas.

      This Court must quash or modify a subpoena if the subpoena

subjects a person to an undue burden. Fed. R. Civ. P. 45(c)(3)(A)(iv).

Plaintiffs have the burden to show that the subpoenas would subject the

recipients of the subpoenas to an undue burden. Pacific Century Intern.,

Ltd. v. Does 1-37, 282 F.R.D. 189, 193 (N.D. Ill. 2012). The Plaintiffs must

show that the burden caused by producing the subpoenaed documents will

exceed the benefit from the production of that information. Northwestern

Memorial Hosp. v. Ashcroft, 362 F.3d 923, 927 (7th Cir. 2004).

      The parties are currently conducting discovery on Plaintiffs’ claims

that the Court should certify a nationwide class of all Medicare Advantage

Organizations and all first-tier entities and downstream entities that have

claims against State Farm for reimbursement for conditional payments

arising from State Farm’s obligations under Casualty Insurance Medical

Coverage and should appoint the Plaintiffs as the class representatives.

The Plaintiffs may pursue a class action on behalf of the proposed class

                               Page 10 of 20
only if the class meets the requirements of Rule 23(a) and (b)(3). Fed. R.

Civ. P. 23(a) and (b). Rule 23(a) requires that:

   (1) the class is so numerous that joinder of all members is
       impracticable [referred to as the numerosity requirement];

   (2) there are questions of law or fact common to the class [referred
       to as the commonality requirement];

   (3) the claims or defenses of the representative parties are typical
       of the claims or defenses of the class [referred to as the
       typicality requirement]; and

   (4) the representative parties will fairly and adequately protect the
       interests of the class.

Fed. R. Civ. P. 23(a). Rule 23(b)(3) requires that :

      (3) the court finds that the questions of law or fact common to
      class members predominate over any questions affecting only
      individual members, and that a class action is superior to other
      available methods for fairly and efficiently adjudicating the
      controversy. The matters pertinent to these findings include:

            (A) the class members' interests in individually controlling
            the prosecution or defense of separate actions;

            (B) the extent and nature of any litigation concerning the
            controversy already begun by or against class members;

            (C) the desirability or undesirability of concentrating the
            litigation of the claims in the particular forum; and

            (D) the likely difficulties in managing a class action.

Fed. R. Civ. P. 23(b)(3).




                                Page 11 of 20
      State Farm, therefore, can discover information relevant to all these

requirements to certify a class. Fed. R. Civ. P. 26(b)(1) (Rule 23 Class

Issues). State Farm can use Subpoenas to secure documents relevant to

these issues. See Fed. R. Civ. P. 26(b)(1), 34(c), 45(a)(1)(D), (d)(2), and

(d)(3).

      The four Subpoenas seek documents relevant to the Rule 23 Class

Issues. The Subpoenas directed to Florida Healthcare Plus, Inc., and

SummaCare, Inc., seek information relevant to the commonality of the

claims under Rule 23(a)(2), and the typicality of the claims under Rule

23(a)(3). The documents sought also relate to all of the requirements of

Rule 23(b)(3) (B), (C), and (D). The documents sought from RD and VSP

are relevant to the question of the adequacy of the Plaintiffs as class

representatives under Rule 23(a)(4), and to the question of the class

members’ interest in controlling the litigation under Rule 23(b)(3)(A). The

documents sought by the Subpoenas are relevant.

      The Subpoenas impose a burden on the recipients. The Plaintiffs ask

the Court to treat the Subpoena respondents as part of the Plaintiffs. See

Plaintiffs’ Memorandum ¶ 4 (“[E]ach of the four respondents are essentially

one of the party Plaintiffs in this matter, either by way of a closely held

corporate relationship or an assignment of rights.”). The Court agrees that

                                Page 12 of 20
the Subpoena respondents each have an interest in the outcome of this

action. The Receiver and SummaCare, Inc. are entitled to receive a

percentage of the net proceeds that the Plaintiffs recover from State Farm.

RD and VSP are members, or equity owners of one of the Plaintiffs. They

also clearly have an interest in securing a return on their investments in the

respective Plaintiff. Normally, the Court gives special weight to the burden

imposed on non-parties by Subpoenas. See e.g., Uppal v. Rosalind

Franklin University of Medicine and Science, 124 F.Supp.3d 811, 813 (N.D.

Ill. 2015). In this case, however, the Subpoena respondents have clear

interests in the outcome of this case. The Court agrees with Plaintiffs that

the Subpoena respondents are aligned with the Plaintiffs and will not give

significantly more consideration to the burden imposed on them by the

Subpoenas.

      The Plaintiffs have the burden to show that the Subpoenas impose an

undue burden on the Subpoena respondents. Pacific Century Intern., Ltd.,

282 F.R.D. at 193. The Plaintiffs fail to meet this burden. The Plaintiffs

argue first that the Subpoenas seek privileged information. The Court

disagrees. The instructions with the Subpoenas direct the recipients to

withhold responsive privileged documents and provide a privilege log in

accordance with Rule 26(b)(5)(A).

                               Page 13 of 20
      The Plaintiffs argue that the Subpoenas require the recipients to

produce electronically stored information (ESI). A party may subpoena ESI

documents. Fed. R. Civ. P. 45(e)(1). The respondent of a subpoena must

comply or file a motion and show that the ESI documents sought are not

reasonably accessible because of undue burden or cost. Fed. R. Civ. P.

45(e)(1)(D). The Plaintiffs have presented no proof that any responsive

ESI document is not reasonably accessible because of undue burden or

cost. The Plaintiffs have not met their burden on this point.

      The Plaintiffs argue that the requests for documents related to O.D.

and C.S. (collectively the “Individuals”) are overly broad. The Court

disagrees. State Farm seeks documents related to the nature of the

Individuals’ Medicare Advantage coverage and to their covered medical

expenses from 2013-2015 for O.D., and from 2014 -2016 for C.S. These

documents are relevant to class certification. Plaintiffs must show, among

other things, that the common questions of law or fact predominate over

any questions affecting individual members of the class. Fed. R. Civ. P.

23(b)(3). State Farm is entitled to discover the nature of the Medicare

Advantage coverage for the Individuals to test whether common factual or

legal issues predominate. State Farm is entitled to discover information

about each Individual’s medical condition generally to test whether the

                               Page 14 of 20
common facts predominate or whether the particularized facts about each

injured person’s medical condition of at the time of each accident

predominates. The request also does not impose an undue burden on the

Individuals because the parties have a HIPAA-qualified protective order in

place (d/e 56) to protect the documents from improper disclosure.

      Plaintiffs argue that documents related to notice to State Farm is

irrelevant. Plaintiffs argue that no notice is required. This legal question

has not been resolved by the District Court. State Farm is entitled to

discover matters related to their theory of the case. At this juncture, the

discovery of documents related to notice is relevant to the question of

whether the various claims meet the commonality and typicality

requirements for class certification and whether common issue of law or

fact predominate under Rule 23(a)(2)and(3), and 23(b)(3). The requests

are not overly broad.

      Plaintiffs argue that the requests for all communications between

SummaCare and Florida Healthcare Plus and Plaintiffs is overly broad.

The Court again disagrees. The Plaintiffs allege that they are appropriate

class representatives for all Medicare Advantage Organizations and all

first-tier and downstream entities in the United States. The relationship of

Plaintiffs to these entities is directly relevant to whether they are

                                 Page 15 of 20
appropriate class representatives. Based on the material filed in this case,

the Plaintiffs do not appear to administer Medicare Advantage Plans in a

traditional sense. The Plaintiffs do not appear to process medical claims,

pay claims, or perform other administrative duties. The Plaintiffs appear to

exist solely to collect reimbursements from Casualty Insurers such as State

Farm. As such, the adequacy of the Plaintiffs as a class representative

may be a significant issue at the class certification hearing. The Plaintiffs

will need to demonstrate that they can fairly and adequately represent the

interests of the other class members. The Plaintiffs’ relationship with the

members of the class identified in the Second Amended Complaint seems

directly relevant to this issue. The documents requests are not overly

broad.

      Plaintiffs complain that the information sought by the Subpoenas is

duplicative of the information State Farms seeks to secure directly from

Plaintiffs in State Farm’s interrogatories and requests to produce. State

Farm responds that Plaintiffs have not produced anything yet. The fact

discovery on class certification issues was scheduled to close on

November 30, 2018, although State Farm has asked for an extension. See

State Farm’s Motion for Extension of Time (d/e 100). State Farm is entitled

to pursue discovery in any manner allowed by the Rules. Given the short

                                Page 16 of 20
timeframe and the lack of documents production by Plaintiffs, the

Subpoenas are a reasonable option to secure relevant information before

the end of fact discovery on this phase. If Plaintiffs can demonstrate to the

Court that they have produced responsive documents that are also

documents sought by the Subpoenas, the Court will consider relieving the

Subpoena respondents from producing a second copy of the specific

documents. Otherwise, the Court will not bar State Farm from using

available discovery methods to secure relevant non-privileged information.

      Lastly, Plaintiffs ask for additional time to respond to the Subpoenas.

The Court agrees that fifteen days is not enough time to produce the

documents. The Court will give the Subpoena respondents until December

31, 2018 to produce the responsive documents.

MOTION 97 TO COMPEL DISCOVERY

      As an initial matter, Plaintiffs complain that State Farm failed to certify

that it met and conferred with Plaintiffs to attempt to resolve this discovery

dispute without court action. See Fed. R. Civ. P. 37(a)(1). The Court finds

that in this particular case State Farm adequately demonstrated and

certified that it attempted to resolve the matter without court action. The

emails exchanged by the parties, as set forth in the Defendant’s Motion

(d/e 97, p. 21), are sufficient to comply with Rule 37. The cases cited in

                                Page 17 of 20
Plaintiffs’ Response (d/e 102, p. 2-3) are factually distinguishable. The

Court will not deny Motion 97 on these grounds.

      Plaintiffs state that they have responded in writing to State Farm’s

interrogatories. Plaintiffs also state that they are producing documents on

a rolling basis. Plaintiffs additionally state that they await the entry of an

order approving a protocol for ESI production. Rule 34 does not authorize

rolling document production. All documents are to be produced within 30

days. Fed. R. Civ. P. 34(a)(2)(A). Rule 34 also does not require an order

approving a protocol for ESI production. Rather, Rule 26 imposes on the

Plaintiffs the burden of showing that producing requested ESI is not

reasonably accessible because of undue burden or cost. Fed. R. Civ. P.

26(b)(2)(B). If Plaintiffs could not comply with the 30-day production

requirement of Rule 34, or if they wanted to establish a protocol for ESI

production, they should have contacted State Farm to work out these

issues or filed a motion for a protective order. They did not. The Court,

therefore, orders Plaintiffs to produce the responsive documents by

January 15, 2019. Plaintiffs are also ordered to produce by January 15,

2019, a privilege log that meets the requirements of Federal Rule of Civil

Procedure 26(b)(5)(A) identifying any documents withheld on claims of

privilege.

                                 Page 18 of 20
ATTORNEY FEES

      This Court has allowed Motion 97. Rule 37 states that this Court,

“must, after giving an opportunity to be heard, require the party or deponent

whose conduct necessitated the motion, the party or attorney advising that

conduct, or both to pay the movant’s reasonable expenses in making the

motion, including attorney’s fees.” Fed. R. Civ. P. 37(a)(5)(A) (emphasis

added). This Rule requiring the award of fees and expenses is mandatory,

unless the statutory exceptions apply. The exceptions are:

      (i)     the movant filed the motion before attempting in good
              faith to obtain the disclosure or discovery without court
              action;

      (ii)    the opposing party's nondisclosure, response, or
              objection was substantially justified; or

      (iii)   other circumstances make an award of expenses unjust.

Fed. R. Civ. P. 37(a)(5)(A)(i)-(iii). None of these exceptions apply here.

State Farm attempted to resolve the discovery dispute. The Plaintiffs were

not substantially justified in failing to comply with the discovery requests,

and no other circumstances exist that would make an award unjust.

      The Court, therefore, directs State Farm to file by January 15, 2019, a

statement of fees and expenses incurred in connection with filing Motion 97

along with any supporting evidence. The Plaintiffs are directed to file by

February 7, 2019, any objections to State Farm’s statement of expenses
                                  Page 19 of 20
and attorney fees along with any supporting evidence. The Court will then

rule on an award of expenses and fees.

     THEREFORE, IT IS ORDERED that Plaintiffs’ Motion to Quash or

Modify Third Party Subpoenas (d/e 95) is ALLOWED in part. The Court

modifies the Subpoenas to give the Subpoena respondents until January

15, 2019, to produce the requested documents. Defendant State Farm’s

Motion to Compel Responses to Discovery Requests (d/e 97) is

ALLOWED. Plaintiffs are ordered to produce the responsive non-privileged

documents by January 15, 2019. Plaintiffs and Subpoena respondents are

also required to produce by January 15, 2019, a privilege log that meets

the requirements of Federal Rule of Civil Procedure 26(b)(5)(A) identifying

any documents withheld on claims of privilege.

ENTER: December 19, 2018




                             s/ Tom Schanzle-Haskins
                             TOM SCHANZLE-HASKINS
                       UNITED STATES MAGISTRATE JUDGE




                               Page 20 of 20
